DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action in response to Application No.16716270, filed 12/16/2019 is entered; wherein No.16716270 is a continuation of PCT/CN2017/088488, filed 06/15/2017.
Claims 1 – 20 are hence entered for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021, 06/09/2020, 05/06/2020, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 15 are objected to because of the following informalities:  
Regarding Claims 1, 15, the claim subject matter “according to the use configuration status, the flexible resource” is improper. 
The claim subject matter should be amended “according to the use configuration status [[,]] of the flexible resource”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG et al. (US 20190058516 A1).
 	 YANG et al. disclose an apparatus (UE, Fig. 13, ¶ [0137]), comprising:
a non-transitory memory storage comprising instructions (processor 122, memory 124, stores information related to operations, Fig. 13, ¶  [0137]); and one or more processors coupled with the memory storage (hardware, firmware, software; software code stored in the memory, ¶¶ [0140] – [0141]) wherein the one or more processors are configured to execute the instructions to control cause the apparatus to:
 	receive user equipment-specific downlink control information (UE-specific DCI) from a base station, wherein the UE-specific DCI indicates a use configuration status of a flexible resource in at least one slot ( “a base station directly sets a static DL resource having a specific period to a UE and the base station/UE may operate based on the static DL resource”,  ¶ [0105];  “the default configuration, the UE can be configured to perform BD on the UE-specific DCI in every specific unit time period (e.g., a subframe, a slot, or a time period configured by the number of symbols corresponding to a divisor of the total number of symbols within a subframe),  ¶¶ [0109] – [0110] ); and configure, according to the use configuration ( “when a DL/UL resource is configured, DL/UL can be dynamically changed for the remaining resources (i.e., flexible DL/UL resource, a dynamic resource)”, Fig. 12, ¶ [0116]). 

 	Regarding Claim 2, YANG et al. disclose the apparatus according to claim 1, wherein the UE-specific DCI comprises use flag information which indicates the use configuration status, and wherein the one or more processors are further configured to execute the instructions to cause the apparatus to: obtain, according to the use flag information, the use configuration status (“the DCI formats selectively include information such as hopping flag”, para. [0044];  “Formats 0 and 1A have the same size and are discriminated from each other by a flag in a message”, ¶ [0050]).  

 	Regarding Claim 3, YANG et al. disclose the apparatus according to claim 1, wherein the use configuration status is a use-disabled state, and wherein to cause the apparatus to configurdisabled state, the apparatus to be prohibited from performing communication on the flexible resource (  “When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to LTE PDCCH rule (non-cross-CC scheduling)”, ¶ [0093]). 

 	Regarding Claim 4, YANG et al. disclose the apparatus according to claim 3, wherein the communication is scheduled by the UE-specific DCI (  “the timing/period at which BD is performed on the UE-specific DCI can be configured by a base station at appropriate timing (after initial access)”, ¶ [0109]). 
 
 	Regarding Claim 5, YANG et al. disclose the apparatus according to claim 1, wherein the use configuration status is a use-enabled state, and wherein to control the apparatus to configure, according to the use configuration status, the flexible resource, the one or more processors are further configured to execute the instructions to: configure, according to the use-enabled state, the apparatus to perform communication on the flexible resource ( “When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF”,  ¶ [0093]). 

	Regarding Claim 6, YANG et al. disclose the apparatus according to claim 5, wherein the communication is scheduled by the UE-specific DCI (“the timing/period at which BD is performed on the UE-specific DCI can be configured by a base station at appropriate timing (after initial access)”, ¶ [0109]). 

 	Regarding Claim 7, YANG et al. disclose the apparatus according to claim 5, wherein the UE-specific DCI indicates that the flexible resource is an uplink resource, and wherein to configure the apparatus to perform communication on the flexible (“DL/UL can be dynamically changed for the remaining resources (i.e., flexible DL/UL resource, a dynamic resource)”, ¶ [0116], “UL data transmission resource”, Fig. 12, ¶¶ ([0119] – [0120]). 

 	Regarding Claim 8, YANG et al. disclose an apparatus (“BS”, Fig. 13, ¶ [0137]), comprising: a non-transitory memory storage comprising instructions; and one or more processors coupled with the memory storage (“processor 112”, “memory 114”,  ¶¶ [0173], [0140), wherein the one or more processors are configured to execute the instructions (“Software code may be stored in a memory unit and executed by a processor”, ¶¶ [0140] – [0141) to cause the apparatus to: 
 	generate user equipment-specific downlink control information, wherein the UE-specific DCI indicates a use configuration status of a flexible resource in at least one slot ( “a base station directly sets a static DL resource having a specific period to a UE and the base station/UE may operate based on the static DL resource”,  ¶ [0105];  “the default configuration, the UE can be configured to perform BD on the UE-specific DCI in every specific unit time period (e.g., a subframe, a slot, or a time period configured by the number of symbols corresponding to a divisor of the total number of symbols within a subframe”, ¶¶ [0109] – [0110]), flexible DL/UL resource)”, Fig. 12, ¶ [0116]); and send the UE-specific DCI to user equipment) (“base station can directly set a static DL resource having a specific period including UE-common control transmission to the UE”, “UE-specific DCI)”,  ¶¶ [0107] – [0108]).   

  	Regarding Claim 9, YANG et al. disclose the apparatus according claim 8, wherein the UE-specific DCI comprises use flag information which indicates the use configuration status (“the DCI formats selectively include information such as hopping flag”, ¶ [0044];  “Formats 0 and 1A have the same size and are discriminated from each other by a flag in a message”, ¶ [0050]).  

 	Regarding Claim 10, YANG et al. disclose the apparatus according claim 8, wherein the use configuration status is a use-disabled state which indicates that performing communication on the flexible resource is prohibited (“When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to LTE PDCCH rule (non-cross-CC scheduling)”,  ¶ [0093]). 

 	Regarding Claim 11, YANG et al. disclose the apparatus according claim 10, wherein the communication is scheduled by the UE-specific DCI (“the timing/period at which BD is performed on the UE-specific DCI can be configured by a base station at appropriate timing (after initial access)”, ¶ [0109]). 

 	Regarding Claim 12, YANG et al. disclose the apparatus according claim 8, wherein the use configuration status is a use-enabled state which indicates that (“When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF”,  ¶ [0093]). 

 	Regarding Claim 13, YANG et al. discloses the apparatus according claim 12, wherein the communication is scheduled by the UE-specific DCI (“the timing/period at which BD is performed on the UE-specific DCI can be configured by a base station at appropriate timing (after initial access)”, ¶ [0109]). 

 	Regarding Claim 14, YANG et al. disclose the apparatus according claim 12, wherein the UE-specific DCI indicates that the flexible resource is an uplink resource (“DL/UL can be dynamically changed for the remaining resources (i.e., flexible DL/UL resource, a dynamic resource)”, ¶ [0116], “UL data transmission resource”, Fig. 12, ¶¶ [0119 – [0120]).  

 	Regarding Claim 15, YANG et al. disclose a method ( “method”, Abstract, paras. [0001], [0005]), comprising: 
 	receiving user equipment-specific downlink control information (UE-specific DCI) from a base station, wherein the UE-specific DCI indicates a use configuration status of a flexible resource in at least one slot; and configuring, according to the use configuration status, the flexible resource.  
(The claim subject matters in the main body of Claim 15 are the same and/or are similar to the limitations disclosed in the main body of Claim 1, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 102 adapts for the rejection of Claim 15).

 	Regarding Claim 16, YANG et al. disclose the method according to claim 15, wherein the UE-specific DCI comprises use flag information which indicates the use configuration status, and wherein the method further comprises: obtaining, according to the use flag information, the use configuration status ( “the DCI formats selectively include information such as hopping flag”, ¶ [0044]; “Formats 0 and 1A have the same size and are discriminated from each other by a flag in a message”, ¶ [0050]).   

 	Regarding Claim 17, YANG et al. disclose the method according to claim 15, wherein the use configuration status is a use-disabled state, and wherein the configuring, according to the use configuration status, the flexible resourcdisabled state, to be prohibited from performing communication on the flexible resource (  “When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to LTE PDCCH rule”, ¶ [0093]). 
 
 	Regarding Claim 18, YANG et al. disclose the method according to claim 15, wherein the use configuration status is a use-enabled state, and wherein the ( “When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF”, ¶ [0093]).

 	Regarding Claim 19, YANG et al. disclose the method according to claim 18, wherein the communication is scheduled by the UE-specific DCI (“the timing/period at which BD is performed on the UE-specific DCI can be configured by a base station at appropriate timing (after initial access)”, ¶ [0109]). 

 	Regarding Claim 20, YANG et al. disclose the method according to claim 18, wherein the UE-specific DCI indicates that the flexible resource is an uplink resource, and wherein the configuring to perform communication on the configuring to send uplink data on the flexible resource (“DL/UL can be dynamically changed for the remaining resources (i.e., flexible DL/UL resource, a dynamic resource)”, ¶ [0116], “UL data transmission resource”, Fig. 12, ¶¶ [0119 – [0120]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-272-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C LEE/Examiner, Art Unit 2411         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416